900 So.2d 759 (2005)
Rayfield MAJOR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-4640.
District Court of Appeal of Florida, Fourth District.
May 4, 2005.
Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant, Rayfield Major, was tried by jury and convicted of attempted robbery with a weapon, as charged in the information. In the sentencing order, the trial court indicated that appellant was found guilty of attempted robbery with a deadly weapon instead of attempted robbery with a weapon. Attempted robbery with a weapon is a second degree felony while attempted robbery with a deadly weapon is a first degree felony. See §§ 777.04(4)(b), 812.13(2)(a)-(b), Fla. Stat. (2002). The State concedes that the judgment was the result of an apparent scrivener's error since the trial court stated that appellant was found guilty of attempted robbery with a weapon and sentenced appellant as a habitual offender to the term available for a second degree felony. We, therefore, affirm the conviction, but remand to the trial court to correct the clerical error and enter an amended sentencing order.
STEVENSON, SHAHOOD and GROSS, JJ., concur.